Citation Nr: 1703740	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  13-09 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with alcohol dependence and depressive disorder, not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1970 to May 1974, from July 1992 to October 1992, from March 2003 to December 2003, from January 2005 to June 2005 and from April 2007 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for PTSD with alcohol dependence and depressive disorder, NOS.  An initial 30 percent rating was assigned, effective May 28, 2010.  The Veteran timely disagreed with the initial 30 percent rating assigned.

During the pendency of this appeal, in a February 2013 rating decision, the rating for PTSD was increased to 70 percent, effective May 28, 2010 (the effective date of the award of service connection).  As a higher rating is still possible, the increased rating claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

For the entirety of the period on appeal, the Veteran's service-connected PTSD with alcohol dependence and depressive disorder symptoms most closely approximated total social and occupational impairment.


CONCLUSION OF LAW

The criteria for an initial 100 percent rating for PTSD with alcohol dependence and depressive disorder are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

To the extent the actions taken herein below are favorable to the Veteran and considered a full grant of benefits requested with respect to the only issue decided herein (given that an initial total schedular rating for PTSD with alcohol dependence and depressive disorder is being granted), further discussion of the VCAA is not necessary at this time.

Merits

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

In this appeal, the Veteran is challenging the initially assigned disability rating.  The appeal has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is service-connected for PTSD, rated under 38 C.F.R. § 4.130, DC 9411, according to the General Rating Formula for Mental Disorders.  The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130. (The Board recognizes that the Veterans Benefits Administration now utilizes DSM-5; however, the VA Secretary has indicated that the change does not apply to claims pending before the Board, such as this one. 79 Fed. Reg. 45094 (Aug. 4, 2014)). 

Under the General Rating Formula, a 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are intended to serve as examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

Notably, a GAF score of 31 to 40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF score ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

The Federal Circuit has also held that evaluation under § 4.130 is "symptom-driven" and that "a veteran may only qualify for a given disability rating under [these criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that § 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Turning to the evidence of record, in a June 2010 statement, the Veteran's wife reported that the Veteran has nightmares daily and talks in his sleep.  She also noted frequent insomnia.  She further explained that the Veteran suffers from anxiety and has become reclusive and temperamental.

In June 2010, the Veteran stated that he was unable to attend church services due to anxiety and panic attacks.  He also stated that he experiences insomnia and nightmares.

In September 2010, the Veteran was afforded a VA examination.  Depressive symptoms and alcohol abuse were noted.  The Veteran reported using alcohol daily, in part to assist with sleeping problems.  The Veteran reported a poor relationship with his wife.  He stated that he will yell and curse at her.  He reported speaking to his children once in a while and seeing his grandchildren about six times per year.  The Veteran reported being divorced three times.  The Veteran stated that he has no close friends and does not socialize with other at work.  He stated that he gets too tense and is unable to attend church.  He reported getting angry and being very temperamental.  Mental status examination was largely normal, but concentration was impaired and ruminations were present.  The Veteran stated that he is sometimes unable to sleep without using alcohol and he does not share a bed with his wife.  Nightmares were noted.  The Veteran reported yelling and cursing when upset.  He also stated that abruptly leaves social settings when overwhelmed.  He reported ritualistic behavior in checking doors and checking his surveillance monitor frequently.  Panic attacks occur twice a week and he noted profuse sweating and racing heartbeat.  The Veteran reported fleeting homicidal thoughts towards his co-workers.  Suicidal thoughts were also noted, albeit no current such thoughts.  Memory was noted as impaired.  A GAF score of 50 was recorded.

In a November 2010 statement, the Veteran reiterated the symptoms discussed at the September 2010 VA examination.

In August 2011, the Veteran was afforded a VA examination.  A GAF score of 55 was recorded.  PTSD was stated to be productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although general functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported not being patient.  He stated that he is reclusive and does not have friends.  The Veteran again reported being unable to attend church due to his nervousness.  The Veteran explained having difficulty at work with his supervisor.  Symptoms of depressed mood, anxiety and chronic sleep impairment were noted.  The Veteran reported continuous intrusive nightmares.  He also stated that he gets only about four hours of sleep per night.  The Veteran reported a depressed mood daily.  He stated that he is irritable when around his wife.  He again reported past suicidal ideations.  He also reported entertaining thoughts of harming a man in the past.

The Veteran's wife submitted a statement dated February 2015.  She explained that the Veteran has trouble sleeping and has relayed that he often experiences nightmares.  She stated that he carries his gun with him all the time and even sleeps with his gun.  She also noted that the Veteran is constantly looking outside of the house claiming that someone is outside.  She stated that he has suffered a loss of memory and will forget where he is.  She noted that the Veteran has no friends and avoids going anywhere.

In June 2015, the Veteran was afforded a VA examination.  There, the Veteran reported short-term memory problems and difficulty with nightmares.  He also explained that he experiences reoccurring recollections of trauma during the day.  He also noted anxiety frequently.  He further stated that he experienced past suicidal ideations and ongoing hypervigilance.  The Veteran reported a distant with his children and having a short temperament towards his wife.  He stated that he avoids crowds and that he stays home while his wife vacations.  He reported no close friends and that he stays home most of the time.  The Veteran stated that before he retired he had trouble getting along with his co-workers.  He explained that he once told a co-worker to "shut his mouth."  Alcohol was reported as being used three days per week.  Symptoms of anxiety, chronic sleep impairment, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships were noted.  Mild to moderate difficulty concentrating was noted, as was mild to moderate difficulty responding appropriately to supervision and co-workers.

The Veteran has received mental health treatment from the Huntington Vet Center.  Those treatment records note symptoms that were discussed at the various VA examinations conducted over the course of the appeal.


Based on the above, an initial 100 percent rating for the service-connected disability is warranted.  The Veteran's symptoms have remained constant since he filed his claim for service connection.  The Veteran reported problems with supervisors and co-workers.  Further, he also reported having suicidal and homicidal ideations at points.  The Veteran stated that he stays home and avoids crowds-to the extent that he does not vacation with his wife as to avoid being around other people.  The Veteran reported a distant relationship with his wife.  The Veteran has divorced three times.   He stated that he sleeps in a different bed than his wife.  He also reported a very distant relationship with his children, explaining that he rarely sees them or his grandchildren.  The Veteran's wife also competently explained that the Veteran walks around the house with his gun, even sleeping with his gun.  The Veteran does not go around crowds, to the point that he does not vacation with his wife and has stopped attending church due to anxiety around crowds.  Finally, the Veteran's wife discussed hypervigilance by noting that the Veteran constantly checks outside the house and claims that people are outside, he even wakes up at night to check around the house.  Further, GAF scores of record are in the low 50s, indicating serious mental health symptoms.  This evidence reflects that the symptoms and overall impairment caused by the Veteran's PTSD have throughout the pendency of the claim more nearly approximated total social and occupational impairment.

For the above stated reasons, an initial rating of 100 percent for service-connected PTSD with alcohol dependence and depressive disorder NOS is granted.  38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411.  Discussion of an extraschedular rating is therefore not required.  Cf. Colayong v. West, 12 Vet. App. 524, 537 (1999) ("Hence, on remand the Board is required to address an extraschedular rating for the veteran's service-connected Pott's disease if it is not rated 100% as a schedular matter") (emphasis added).





ORDER

A initial rating of 100 percent for service-connected PTSD with alcohol dependence and depressive disorder NOS is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


